Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1 and 14 recite the configuration of different stages of a gate driving shift register as disclosed in fig. 8. Specifically, the claims recite limitations regarding the configuration and connections of the clock signals, start signal and the output signals. Such connections and configuration are not found to be taught by the prior art as will be discussed further in the ‘Relevant Prior Art’ section below.
Claim 10 recites the configuration of different stages of a gate driving shift register as disclosed in fig. 17. Specifically, the claims recite limitations regarding the configuration and connections of the clock signals, start signal and the output signals. Such connections and configuration are not found to be taught by the prior art as will be discussed further in the ‘Relevant Prior Art’ section below.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
The following is a list of the most relevant prior art:
	a.	Cho et al., US 2006/0145998 A1, hereinafter “Cho”, teaches in fig. 4A different stages of a shift register. While Cho teaches providing start signals to the first and second shift registers, the clock connections as claimed are not taught by Cho.
	b.	Baek et al., US 2009/0040161 A1, hereinafter “Baek”, teaches in fig. 4, similar driving units. While Baek teaches providing start signals to the first and second shift registers, the clock connections as claimed are not taught by Baek.
	c.	Kim et al., US 2012/0001894 A1, hereinafter “Kim”, teaches in fig. 8 similar driving units. While Kim teaches providing start signals to the first and second shift registers, and providing even and odd outputs of the previous stages to the input terminals of the next stages similar to the claim language, the clock connections as claimed are not taught by Kim. Specifically, while the instant application utilizes only two clock signals, Kim requires four clock signals.
	d.	Shang et al., US 2017/0278473 A1, hereinafter “Shang”, teaches in fig. 9 providing start signals to the first and second shift registers, and providing even and odd outputs of the previous stages to the input terminals of the next stages similar to the claim language, however, the clock connections as claimed are not taught by Shang. Specifically, while the instant application utilizes only two clock signals, Shang requires four clock signals.
	e.	Kim, US 2007/0104307 A1, hereinafter “Kim 307”, teaches in fig. 35 a configuration similar to fig. 8 of the instant application. However, similarly to other references, the clock signals are not provided to the different stages as claimed. Fig. 38 of Kim further teaches that the start signal may be applied to the first three stages (similar to fig. 17 of the instant application), however the clock and output connections of such stages do not teach the limitations as recited in claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621